Citation Nr: 1639485	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-07 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for right inguinal hernia, to include as secondary to service-connected left inguinal hernia


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to May 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  This matter was previously before the Board in October 2014, when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that this appeal stems from a June 2006 rating decision and has previously been the subject of a Board remand.  However, a comprehensive review of the record indicates that there may be outstanding pertinent VA treatment records (which are constructively of record) and that the VA examinations of record (to include the October 2014 examination obtained pursuant to the Board's prior remand instructions) do not fully address all theories of entitlement raised by the record.  Thus, while the Board regrets the additional delay, it nonetheless finds that remand is necessary to ensure that the record is complete, that VA fully complies with its duty to assist, and that there is substantial compliance with the Board's prior remand instructions.

First, the medical record indicates that the Veteran had right inguinal hernia surgery at a VA facility in 2005.  While the record contains some pre- and postsurgical records, there are no records of the procedure itself.  The Board is unable to conclude that these records are not relevant to the appeal at issue.  Thus, remand is required to ensure that the evidentiary record is complete.

Second, the Veteran is already service connected for residuals of a left inguinal hernia, which was repaired during active service.  In an October 2005 treatment record, the VA surgeon who performed the 2005 surgical procedure noted that he informed the Veteran that patients with unilateral hernias are more likely than the general population to develop hernias on the other side.  The VA surgeon stated that this could be due to a natural inclination (i.e., a noncompensable congenital defect) or as a result of the prior hernia repair stretching the abdominal wall (i.e., secondary to the prior hernia.)

On October 2014 VA examination, the examiner acknowledged, with citation to the medical literature, that having a prior unilateral inguinal hernia is a risk factor for the subsequent development of a hernia on the opposite side.  The examiner opined that, nonetheless, the Veteran's left inguinal hernia did not cause his right inguinal hernia.  However, the examiner did not address the treating VA surgeon's comment that it is the prior hernia repair (i.e., not the hernia itself) that may cause a subsequent opposite side hernia.  Thus, the Board finds that the opinion obtained does not fully answer the medical questions raised in the record and that an additional opinion is needed.  

Additionally, in July 2016 correspondence, the Veteran's representative suggested that the Veteran's right inguinal hernia may stem from the same in-service injury that precipitated his left inguinal hernia during active service.  In essence, it appears the contention is that either the right inguinal hernia first manifested during active service or that an injury during active service resulted in the postservice development of a right inguinal hernia.  On remand, the VA examiner should address these newly raised contentions.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record complete clinical records of all pertinent VA evaluations or treatment (records of which are not already associated with the record), to specifically include records of the 2005 right inguinal hernia surgery.  If any records sought are unavailable, the reason for their unavailability must be noted in the record and the Veteran so notified. 

2.  After the above-sought development is completed, the AOJ should arrange for the Veteran to be examined by a general surgeon to ascertain the nature and likely cause of his right inguinal hernia.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer opinions that respond to the following:

(a) Is it at least as likely as not (defined as a 50 percent or higher degree of probability) that the Veteran's right inguinal hernia had its onset during active service or is otherwise related to an incident in service, to include the injury precipitating his left inguinal hernia repair?

(b) If not, is it at least as likely as not (defined as a 50 percent or higher degree of probability) that the Veteran's right inguinal hernia is related to his service-connected left inguinal hernia, to include as a result of the left inguinal hernia surgical repair?  In responding, the examiner should address the October 2005 comments from the Veteran's treating VA surgeon (that prior hernia surgery is a risk factor for subsequent hernia development on the opposite side due to abdominal wall stretching), as well as the Mayo Clinic article cited by the October 2014 VA examiner (that a history of hernia is associated with higher risk of developing another.)

The examiner must explain the rationale and reasoning for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHISHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




